                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    NO. 5:19-CV-526

 CLINTON ATKINSON,                                      )
                                                        )
        Plaintiff,                                      )
                                                        )    DEFENDANT’S DISCLOSURE
 v.                                                     )         OF CORPORATE
                                                        )    AFFILIATIONS AND OTHER
 VEOLIA NORTH AMERICA, LLC,                             )     ENTITIES WITH A DIRECT
                                                        )     FINANCIAL INTEREST IN
        Defendant.                                      )           LITIGATION
                                                        )
                                                        )

       Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local

Criminal Rule 12.3,

Veolia North America, LLC, Defendant, makes the following disclosure:

1.     Is party a publicly held corporation or other publicly held entity?

               Yes ___                         No _X_

2.     Does party have any parent corporations?

               Yes _X_                         No __

       If yes, identify all parent corporation, including grandparent and great-grandparent
       corporations:

               Veolia North America, Inc. – parent

               Veolia Environment S.A. – grandparent

3.     Is 10% or more of the stock of a party owned by a publicly held corporation or other
       publicly held entity?

               Yes ___                         No _X_

       If yes, identify all such owners: n/a




          Case 5:19-cv-00526-BO Document 12 Filed 01/08/20 Page 1 of 3
4.   Is there any other publicly held corporation or other publicly held entity that has a direct
     financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal
     Rule 12.3)?

             Yes ___                         No _X_

     If yes, identify entity and nature of interest: n/a

5.   Is party a trade association?

             Yes ___                         No _X_

     If yes, identify all members of the association, their parent corporations, and any publicly
     held companies that own 10% or more of a member’s stock: n/a

6.   If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
     creditor’s committee: n/a

     This the 8th day of January, 2020.



                                                     /s/ Tracy E. Kern
                                                     Tracy E. Kern (LA Bar No: 20246)
                                                     Minia E. Bremenstul (LA Bar No: 35676)
                                                     JONES WALKER
                                                     201 St. Charles Ave, Suite 4700
                                                     New Orleans, LA 70170
                                                     Telephone: 504-582-8134
                                                     Telephone: 504-582-8603
                                                     Email: tkern@joneswalker.com
                                                     Email: mbremenstul@joneswalker.com
                                                     Counsel for Defendant Veolia North
                                                     America, LLC

                                                     /s/ George J. Oliver
                                                     George J. Oliver
                                                     FOX ROTHSCHILD LLP
                                                     P.O. Box 27525
                                                     Raleigh, NC 27611
                                                     Telephone: 919-755-8700
                                                     Fax: 919-755-8800
                                                     jerryoliver@foxrothschild.com
                                                     NC State Bar. No. 5774
                                                     Local Civil Rule 83.1(d) Counsel for
                                                     Defendant Veolia North America, LLC


                                    2
        Case 5:19-cv-00526-BO Document 12 Filed 01/08/20 Page 2 of 3
                              CERTIFICATE OF SERVICE

         The    undersigned    hereby    certifies   that   the   foregoing   DEFENDANT’S

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A

DIRECT FINANCIAL INTEREST IN LITIGATION was electronically filed with the Clerk

of Court using the CM/ECF system which will send notice of such filing to the following

registered CM/ECF users:


    Michael A. Kornbluth
    Joseph E. Hjelt
    Kornbluth Ginsberg Law Group, P.A.
    3100 Tower Boulevard, Suite 800
    Durham, NC 27707

    This the 8th day of January, 2020.




                                          /s/ George J. Oliver
                                          George J. Oliver




                                   3
       Case 5:19-cv-00526-BO Document 12 Filed 01/08/20 Page 3 of 3
